COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Bray and Fitzpatrick
Argued at Alexandria, Virginia


CURTIS HARRIS

v.           Record No. 0396-94-4         MEMORANDUM OPINION *
                                       BY JUDGE JOSEPH E. BAKER
COMMONWEALTH OF VIRGINIA                     MAY 9, 1995


         FROM THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA
                     Donald M. Haddock, Judge
             Richard C. Goemann, Senior Assistant Public Defender,
             for appellant.

             Margaret Ann B. Walker, Assistant Attorney General
             (James S. Gilmore, III, Attorney General, on brief),
             for appellee.



     Curtis Harris (appellant) appeals from a judgment of the

Circuit Court of Alexandria (trial court) that approved his jury

trial conviction for possession of cocaine with intent to

distribute.    The sole issue presented by this appeal is whether

the evidence is sufficient to support his conviction.     Finding no

error, we affirm the judgment of the trial court.

     On appeal, when the issue is sufficiency, we view the

evidence in the light most favorable to the Commonwealth,

granting to it all reasonable inferences fairly deducible

therefrom.     Higginbotham v. Commonwealth, 216 Va. 349, 352, 218
S.E.2d 534, 537 (1975).

     Suspecting on-going illegal drug activity in the area of

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Queen and North Fayette Streets in Alexandria, three members of

the Alexandria Police Street Crimes Unit (unit) positioned

themselves to observe and apprehend narcotics violators.    Officer

William George Bunney (Bunney), a member of the unit, was

assigned the task of a "spotter."   His duty was to watch the area

for narcotics violations, using either his naked eyes or

binoculars.   Upon sighting a violation, the spotter, by radio,

informs other unit officers standing by in police vehicles, who

then make the arrest.    The apprehending police officers are known

as "jumpers."
     Bunney had spotted in various areas of Alexandria and

observed crack cocaine transactions more than 1000 times.      On

September 24, 1993, at approximately 11:00 p.m., Bunney was

"spotting," using 20 x 80 binoculars.   He observed appellant

walking with four other men on North Fayette Street.   The area

was well-lit with street lights and lights from adjacent

buildings.    The four men entered the mouth of an alley and

stopped.   Through the binoculars, Bunney "could see the detail on

a person's face, objects in their hands, their actions."    At that

time appellant was facing the street so that Bunney could observe

the front of his body.   A man in the group held out his right

hand, which was then empty.   Appellant placed a "small, white,

rock-like object" in his hand, after which the group dispersed.

     Appellant began to walk down the street and was met by

another man about halfway down the block.   Appellant poured




                                - 2 -
several "small, white, rock-like objects" into that man's empty

hand, and, in return, appellant received a folded bill of

currency.

     The other man examined what appellant had placed in his hand

and then left the scene.   Bunney stopped watching appellant for

two minutes or less while he tried to follow the man who had

received the objects.   He then radioed other members of the unit

who were waiting in an unmarked police vehicle.    Bunney requested

those officers, Robin Nichols and Christopher Whelan, to arrest

appellant.
     Bunney gave Nichols the description and location of

appellant.   The officers drove to the area and found appellant

who matched the description given.     There was no other person in

the area matching that description.    Whelan described the events

that followed:
          I stopped the vehicle right next to -- He was
          leaning up against a building, and I stopped
          my car in the street right across from where
          he was standing. I was the driver. I exited
          the vehicle, began to approach. I said,
          "You're under arrest," and at that time the
          person came off the wall he was leaning on
          and got in like a boxer's stance, and he was
          kind of bouncing around from foot to foot.
          He moved a few feet to like maybe the center
          of the sidewalk. It's a real wide sidewalk
          right there.
               I stayed back, and Officer Nichols
          stayed back, because he was in this stance.
          I kind of moved off to his left side to get
          behind him, and at one point I saw an
          opportunity that I don't think he was looking
          at me, and I grabbed him from behind and
          tried to tackle him on the ground, and we
          bumped into a car that was parked there.
               I got him on the ground right in the



                               - 3 -
            area where there's a little sapling like the
            city puts up a tree, and there was a dirt
            area right there. We got him down to the
            ground, and we wrestled a little bit, and
            then got him handcuffed. Then I conducted a
            search of him.

                      *   *   *    *      *    *   *

            I found one off-white, rock-like object in
            his left front pants pocket, and $80 cash in
            his right rear pocket.


The off-white, rock-like object was taken to the lab, tested and

proved to be rock cocaine, weighing .04 grams.
       No drug paraphernalia associated with the consumption of

rock cocaine or its distribution was found on appellant.

Appellant presented no evidence on his behalf.

       Contending that the Commonwealth's case is founded solely

upon circumstantial evidence because of the small quantity of

cocaine found in his possession, appellant asserts further that

the evidence is equally susceptible to possession for personal

use.   He argues, therefore, that because all the circumstances

are not consistent with his guilt, the evidence is insufficient

to support the judgment approving the jury's verdict of

possession with intent to distribute.         We disagree.

       The judgment of the trial court that approved the jury's

verdict will not be overturned unless the record discloses that

it was plainly wrong or without evidence to support it.      Traverso

v. Commonwealth, 6 Va. App. 172, 176, 366 S.E.2d 719, 721 (1988).

Here, the record shows that an experienced police officer who

had personally observed drug sales more than 1000 times testified


                                  - 4 -
that he observed appellant twice pass white, rock-like substances

to other persons in the suspected drug transaction area.    During

one of these transactions, the recipient of the rock-like

substance returned currency to appellant.   When appellant was

approached by the arresting officers, he resisted arrest,

assuming a boxer's stance and shuffle.   Cocaine was found in his

possession along with $80 cash, all in twenty-dollar bills.

There is no evidence that appellant used cocaine or that he

possessed it for personal use.    Nor was there in his possession

any paraphernalia indicative of such use.
     In Colbert v. Commonwealth, 219 Va. 1, 4, 244 S.E.2d 748,

749 (1978), the Virginia Supreme Court rejected an argument

similar to that made by appellant and said, "nothing in the

record suggests that the defendant personally used marijuana.

Second, the quantity involved is not necessarily indicative of a

lack of intent to distribute; indeed, the jury might well have

inferred that the quantity seized was what remained from a larger

supply held for distribution."    From the circumstances shown

here, the jury could have inferred that the cocaine seized was a

remnant from a larger supply, although the quantity found in

appellant's possession was small.

     We hold that the evidence is sufficient to cause the issue

to be presented to the jury, and that its verdict and the

judgment of the trial court is supported by the record.

     Accordingly, the judgment of the trial court is affirmed.



                                 - 5 -
        Affirmed.




- 6 -